Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO2016/053064 with English Language equivalent US 10,243,239) in view of Zheng (US 2013/0029232).
Regarding claims 1, 8, 9 and 15, Ahn discloses a gel polymer electrolyte composition for a lithium secondary battery, the gel polymer electrolyte composition comprising: 
a lithium salt (col. 2 line 59), a non-aqueous organic solvent (col. 17 lines 59-62), an oligomer (as discussed below), and a polymerization initiator (col. 2 line 61), 
wherein the oligomer comprises at least one selected from the group consisting of oligomers represented by Formula 1 and Formula 2 (see Fig. 7b which discloses an oligomer described in Formula 1).
 Ahn, however, does not explicitly disclose the presence of an ionic liquid and a flame retardant.
Zheng also discloses an electrolyte.

As such, it would have been obvious to one of ordinary skill in that art at the time of the invention to add the ionic liquid and flame retardant of Zheng to the apparatus of Ahn in order to prevent flame proliferation and provide an electrolyte with a lower vapor pressure even at high temperatures.
Regarding claims 2-6, Ahn, as modified above, further discloses the ionic liquid comprises: at least one an anion component selected from the group consisting of BF4-, PF6- , ClO4-, (see paragraph 39 of Zheng) and at least one cation component selected from the group consisting of cations represented by Formulae 3 to 7 (see paragraph 38 of Zheng which discloses a number of cations that read on at least one of the Formulae 3-7).
Regarding claims 7, 11 and 14, Ahn, as modified above, does not explicitly disclose the claimed weight ratio of the ionic liquid, oligomer or flame retardant.  However, modifying the weight composition of a single component in an electrolyte to achieve optimal results amounts to nothing more than routine optimization and would have been obvious to one of ordinary skill in the art at the time of the invention.  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claims 12 and 13, Ahn, as modified by Zheng, further discloses a flame retardant with the claimed composition (see paragraph 43, for example).
Regarding claims 19 and 20, Ahn further discloses the claimed molecular weight (see example 2 of Ahn which discloses a MW of 8500).

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed formula 2a.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725